Citation Nr: 1604763	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-06 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disorder, to include myopia and cataracts.

3.  Entitlement to service connection for an eye disorder, to include myopia and cataracts.

4.  Entitlement to an effective date for the grant of service connection for posttraumatic stress disorder (PTSD) prior to September 18, 2007.

5.  Entitlement to an initial rating for PTSD in excess of 50 percent prior to August 30, 2012 and in excess of 70 percent thereafter.

6.  Entitlement to a rating in excess of 10 percent for right knee synovitis with post-traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 1971.  He is a recipient of the Purple Heart medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before the undersigned at a Board hearing in September 2015.  A transcript of this hearing has been associated with the claims file.

Although the Veteran's eye claim was characterized as entitlement to service connection for myopia by the RO, the Veteran's September 2015 testimony has clarified that he intends his claim to encompass all eye impairment, including cataracts.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In an April 2014 rating decision, the RO increased the Veteran's evaluation for PTSD to 70 percent, effective August 30, 2012.  As this does not constitute a full grant of the benefit sought, the Board concludes that the issue, for the entire period on appeal, remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran appears to be raising an informal claim for compensation under 38 U.S.C.A. § 1151 for a right wrist injury in correspondence received in March 2014.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for bilateral hearing loss and an eye disorder and to increased ratings for PTSD and right knee synovitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 1971 rating decision denied service connection for myopia and is final.  Evidence received since the unappealed December 1971 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for an eye disorder.

2.  The Veteran's March 1977 claim for pension benefits did not express intent to request service connection or an indication that the Veteran's psychiatric disorder was related to service, and the medical evidence of record at that time did not show that a disability began in service or was related to service.

3.  The Veteran first submitted a claim of entitlement to service connection for PTSD on September 18, 2007.

4.  No communication or evidence was received prior to September 18, 2007 which could be interpreted as an informal or formal claim of entitlement to service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The December 1971 rating decision is final; new and material evidence has been received to reopen the claim of service connection for an eye disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

2.  The criteria for entitlement to an effective date for the award of service connection for a PTSD prior to September 18, 2007 have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.151, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented in part at 38 C.F.R § 3.159 (2015), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In the instant case, the Veteran is challenging the effective date assigned to a grant of service connection for PTSD.  When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  Regarding the issue of entitlement to service connection for an eye disorder, the issue is being reopened and remanded for further development, and thus no discussion of the duties to notify and assist for this claim is necessary at this time.

II. New and Material Evidence

The Veteran was denied entitlement to service connection for myopia in a December 1971 rating decision on the basis that myopia was a constitutional or developmental abnormality, and therefore not a disability under law.  The Veteran was notified of the rating decision and his appellate rights.  He did not appeal or submit any evidence within one year of notice of this rating decision.  Therefore, the December 1971 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In April 2008, the Veteran submitted a new claim of entitlement to service connection for an eye condition.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The claim for myopia (claimed as an eye condition) was again denied in an August 2008 rating decision on the basis that no new and material evidence had been submitted.  The Veteran submitted a February 2009 notice of disagreement arguing that he was sent to the rear and kept out of field combat for 1 week while stationed in Vietnam due to an eye disorder that led to sustained loss of vision and discharge from his eye.  The Veteran testified in September 2015 that he never needed glasses until his service, that his vision has deteriorated since that time, and that he has had surgery for cataracts in approximately 2008.  Board Hearing Transcript 14-15.  He stated that while in Vietnam he had an eye infection that caused his vision to be blurry and required medication.  Id. at 17.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, all newly submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

In additional to the written statements and testimony of the Veteran, evidence obtained since the December 1971 rating decision includes VA treatment records noting that the Veteran had cataract surgeries in April and May 2008.

The Board therefore finds that the evidence submitted since the July 2007 rating decision (as noted in the previous paragraph), relates to two of the unestablished facts necessary to substantiate the appellant's claim: that of a current disability, newly diagnosed as cataracts, and that of a continuity of symptomatology from the time of service to the present.  See 38 C.F.R. § 3.310; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This evidence raises a reasonable possibility of substantiating the claim when combined with VA assistance and considered with the other evidence of record.  The additional evidence is therefore found to be new and material, and the claim of entitlement to service connection for an eye disorder, to include myopia and cataracts, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Lastly, the Board acknowledges that the December 1971 rating decision denied a claim for "myopia," which is a different characterization of the claim than that currently being used.  The Veteran has, however, testified that he wishes the current claim to be for myopia as well as other related eye disorder manifestations.  See Board Hearing Transcript 14.  The Federal Circuit Court has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  However, when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  The Board finds that the current claim on appeal, which has been characterized in the broadest possible way in order to benefit the Veteran, does not present a distinct disease or injury separate from that which was denied in December 1971.  See id.; Clemons, 23 Vet. App. 1.  Furthermore, as the claim of entitlement to service connection for an eye disorder is being reopened and remanded for further development, there is no potential prejudice to the Veteran in interpreting this issue as a claim to reopen the claim previously denied in December 1971.

III. Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than September 18, 2007 for the grant of service connection for PTSD.  In a March 2008 notice of disagreement, the Veteran argued that he had intended to file a claim in 1979, but his attorney failed to submit the claim because the Veteran was incarcerated.  At the September 2015 Board hearing, the Veteran testified that he originally filed a claim for psychiatric condition in 2007 but that he had also filed a claim for anxiety disorder in the 1970s.  Board Hearing Transcript 3.  He argued, essentially, that because he had been found to have anxiety disorder at that time, and his psychiatric disorder has now been linked to his Vietnam combat service, he should be granted an effective date from the time that he was first diagnosed with a psychiatric disorder.  Id.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For service connection claims, the effective date is the day after separation from service or date entitlement arose, if a claim is received within one year of separation from service; otherwise the general rule applies.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "application" or "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (2015).  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a) (2015).

In March 1977, the Veteran's representative submitted a claim on the Veteran's behalf which requested an increased rating for his right knee disability and "Benefits under PL 211 because of a severe Nervous Condition" and noted that the Veteran was being treated for that condition at the VA Outpatient Clinic which at the time was located on Ryerson Street, Brooklyn.  This was accepted by the RO as a claim for pension benefits under the pension law then in effect, Public Law 86-211 (Veterans Pension Act of 1959), due to impairment from a psychiatric disorder.

The Veteran's VA treatment records acquired at that time showed that in 1976 and 1977 he had regular treatment for anxiety, delusions, and severe behavioral problems, including problems with his girlfriend.  He was given diagnoses of schizophrenia, personality disorder, and personality adjustment disorder with paranoid and depressive features.

The Veteran was afforded a VA neuropsychiatric examination in April 1977.  He reported that he injured his knee while working with the New York City Transit Authority and that he "[d]escribe[d] himself as having been following the accident quite anxious, tense, irritable, restless, depressed" and "for this reason" was now seeking psychiatric treatment.  The examiner found the Veteran to have tension, restlessness, and irritability, and diagnosed him with anxiety neurosis.

The Veteran's claim for pension benefits was denied in a June 1977 rating decision on the basis that his disabilities were not of such severity as to prevent him from engaging in substantial gainful employment.  

The Veteran first submitted a claim of entitlement to service connection for PTSD in September 2007.  It was received by VA on September 18, 2007.  In conjunction with this claim, new VA and private treatment records were received.

The Veteran's VA treatment records show that in April 1997 he joined a therapy group for combat veterans while incarcerated at the Woodbourne Correctional Facility, he received information about PTSD, and he continued to attend this group through 1998.  In June 1999 the Veteran underwent a psychiatric diagnostic interview while incarcerated.  He reported having difficulty adjusting to civilian life after serving in combat in Vietnam and currently had symptoms such as flashbacks and short-term memory impairment.  He was diagnosed with PTSD and antisocial personality disorder with avoidant features.

An April 1997 evaluation from the Division of Parole Office of Mental Health diagnosed the Veteran with PTSD by history and noted the Veteran had somewhat flat emotions but no signs of thought disorder, affective problems, or behavioral problems.  A letter from VA psychologist J.B. that appears to be from 1997 confirms the diagnosis of PTSD.

On the basis of this new evidence, in February 2008 the Veteran was granted entitlement to service connection for PTSD with an effective date of September 18, 2007.

Based on review of the evidence of record, the Board finds no evidence which indicates that an effective date any earlier than September 18, 2007 may be granted for the award of service connection for PTSD.

While a claim of entitlement to pension benefits may be accepted as a claim for compensation benefits in certain circumstances, the Board finds that in this case, the March 1977 claim submitted by the Veteran was one for pension benefits only.  See 38 C.F.R. § 3.151a ("A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.").  As was clarified by the Court of Appeals for Veterans Claims in Stewart v. Brown, VA is "not automatically required to treat every compensation claim as also being a pension claim or vice versa."  Stewart v. Brown, 10 Vet. App. 15, 18 (1997).  VA may exercise its discretion to determine whether a claim for pension also includes evidence that could be construed as a claim for compensation.  Id. at 18-19.  Evidence that such a claim could be inferred could include a statement of intent to request service connection, an indication of a link between service and the psychiatric disorder, or medical evidence showing that a disability began in service or was related to service.  See id. at 19.

In this case, the March 1977 claim clearly stated that it was a claim for pension benefits, and made no mention of an intent to claim service connection for a nervous condition or any link between the nervous condition and service.  The Veteran's treatment records from that time do not show any relationship between his psychiatric complaints and his service, and at his April 1977 VA examination, the Veteran specifically attributed his psychiatric problems to his recent on-the-job accident.  In the absence of any expression of intent to request service connection or to connect the Veteran's psychiatric disorder to service, the March 1977 claim cannot be inferred to be intended as a claim for compensation benefits.  See id.  The Veteran's VA examination and treatment records also showed no indication that the Veteran's psychiatric disorder was related to service, and the Veteran at no time stated that he believed it was.

There is no indication that at the time of the March 1977 claim, the Veteran intended to submit a claim of entitlement to service connection for a psychiatric disorder, nor has he indicated that he believed that he had at that time.  The Veteran has instead argued in his March 2008 correspondence that he intended to file a claim in 1979, but that his attorney failed to submit the claim.  The Veteran repeated this argument at his May 2008 Agent Orange examination, at which he reported frustration with his private lawyer who had been handling his legal suit and failed to file his claim for PTSD because he had been incarcerated at the time.

While the Veteran may have wished to file a claim for service connection for a psychiatric disorder in 1979, the evidence clearly indicates that no such claim was actually submitted, and the Veteran himself acknowledges that it was not, and that this was a failing on the part of his attorney.

The general rule governing effective dates is that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is later.  Here, the Veteran submitted the claim of entitlement to service connection for PTSD on September 18, 2007.  In the absence of any claims or correspondence which could be construed as an informal claim for compensation benefits which had been submitted earlier than September 18, 2007, there is no basis under law to allow for an effective date earlier than that already assigned.

While the Veteran was receiving treatment for a psychiatric disorder in 1976 and 1977 and counseling for PTSD in the 1990s, such treatment, alone, does not constitute an informal claim for benefits.  VA regulations allow for the receipt of clinical reports of examination or hospitalization to serve as informal claims for increase where the claim is for an already service-connected condition.  38 C.F.R. § 3.157 (2015); see also 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.157 (2015).  Otherwise, such informal claims must still meet the regular requirements needed to constitute a "claim."

While the Veteran did receive treatment for a psychiatric disorder in 1976 and 1977 and joined a therapy group for combat veterans in April 1997, these records do not show that he expressed any intention to file a claim for benefits.  As the Veteran had not previously filed a claim for service connection for a psychiatric disorder, nor did he express a desire to seek service connection during this treatment, these treatment records cannot be accepted as an informal claim for benefits.

Regarding the Veteran's assertion that he has suffered from a psychiatric disability since his separation from service, and therefore he deserves to be compensated for this despite not having filed a claim, the Board is bound by the laws and regulations that apply to veterans claims.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 19.5, 20.101 (2015).  While acknowledging the Veteran's contentions, given the binding nature of the applicable statutory and regulatory provisions recited above, the Board has no option but to deny entitlement to an effective date prior to September 18, 2007.  The Board does not have the authority to grant the Veteran's claim on an equitable basis, and is constrained to follow the specific provisions of the controlling law and regulations.  See 38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In sum, there is no document or medical record that might be construed, even in the broadest sense, as a claim of entitlement to service connection for PTSD prior to September 18, 2007.  Therefore, there is no basis for granting an earlier effective date.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an eye disorder, to include myopia and glaucoma, is reopened; the appeal is allowed to this extent.

Entitlement to an effective date for the grant of service connection for PTSD prior to September 18, 2007 is denied.


REMAND

I. PTSD

The Veteran contends that his service-connected PTSD warrants ratings higher than 50 percent prior to August 30, 2012 and higher than 70 percent after August 30, 2012.

The evidence of record shows that the Veteran has a long history of psychiatric problems as well as serious problems with violence.  The Veteran testified in September 2015 that he gets angry very quickly and has, in the past, served time for shooting and killing a man.  Board Hearing Transcript 8-9.

The Veteran has been given a wide variety of psychiatric diagnoses.  The Veteran's VA treatment records show that he has been diagnosed with adjustment disorder and PTSD.  A 1982 evaluation diagnosed the Veteran with adult antisocial behavior, adjustment disorder with mixed disturbance and conduct, and mixed personality disorder.  Private treatment records from 2004 also show a diagnosis of depression.  At the Veteran's December 2007 VA examination, he was diagnosed with chronic PTSD and antisocial personality disorder with avoidant features.  The November 2013 VA examiner diagnosed the Veteran with PTSD and noted that he had suicidal ideation but did not discuss his past violent behavior.

The Board finds that the current record is unclear as to whether the Veteran's violent behavior has continued into the current appeal period, and whether it is a symptom of his service-connected PTSD or whether it is a symptom of a separate, nonservice-connected disorder, such as his diagnosed antisocial personality disorder.  See 38 C.F.R. § 3.303(c) (a personality disorder is not a disability subject to compensation for VA purposes).  The Board notes that when it is not possible to separate the effects of a service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).  This issue is therefore remanded in order to obtain a VA medical opinion addressing this question.

II. Right Knee

The Veteran testified that he had a total right knee replacement in February 2015 and that in the months leading up to the surgery, he couldn't tolerate the pain or walk on his knee.  Board Hearing Transcript 11-12.  He stated that since the surgery he has knee swelling and requires physical therapy.  Id. at 13.  The current record does not contain medical records pertaining to this surgery, nor has the Veteran been given a VA examination since the surgery.  A remand of this issue for further development is therefore needed prior to readjudication.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA is obligated to provide a new examination when evidence indicates that the service-connected condition has become more severe.).

III. Eye Disorder

As discussed above, the Veteran contends that he has an eye disorder, to include myopia and cataracts, which had their onset during his military service.  The Veteran's service treatment records show that he was prescribed glasses while in service and that in March and April 1970 he was treated for conjunctivitis.  The Veteran's VA treatment records note that he had cataract surgeries in April and May 2008.  The Veteran has not yet been afforded a VA eye examination to determine his current diagnoses of the eye and their likely etiology.  This issue is therefore remanded in order to obtain a VA examination and medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, the medical records pertaining to the Veteran's cataract surgery have not been obtained.  Prior to VA examination, the Veteran should be requested to provide authorization to enable VA to obtain these records and associate them with the claims file.

IV. Bilateral Hearing Loss

The Veteran also contends that he has bilateral hearing loss which was caused by acoustic trauma in service.  The Veteran testified that he was exposed to loud noises in Vietnam and that he has trouble hearing people when they are speaking to him.  Board Hearing Transcript 18-19.  He stated that he began experiencing tinnitus and difficulty hearing people after he separated from service.  Id. at 21-22.

At a July 2008 audiological examination, the examiner noted that the Veteran's June 1971 separation examination showed normal hearing bilaterally.  The Veteran reported that he started having difficulty hearing in his right ear 3 to 4 years ago.  Audiometric testing found hearing levels within normal limits which did not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385 (2015).

The Veteran's VA treatment records include a May 2009 audiology note which found that the Veteran had a significant decrease in hearing ability since June 2008, and reliability of results was "judged to be fair/poor."

At a July 2009 VA examination, the Veteran reported having intermittent hearing difficulties.  Audiometric testing found hearing loss that did meet the criteria for a disability under 38 C.F.R. § 3.385, but the examiner stated that "Results of this exam were obtained with poor/fair reliability particularly for word recognition testing.  Word recognition scores were significantly poorer than [examination] dated 7/8/2008.  This exam should not be used to rate any hearing disability."  The examiner recommended that the Veteran be recalled for retesting prior to rendering any medical opinion.

Audiometric testing at the November 2009 VA examination found puretone thresholds within normal limits, but word recognition scores did meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  The examiner stated that due to the Veteran's reported occupational noise exposure and "essentially normal hearing," his bilateral mild hearing loss was associated with presbycusis.

The Veteran has been inconsistent in his reports regarding whether he experienced any post-service occupational noise exposure and regarding the date of onset of his hearing loss.  The Board finds that it would therefore be beneficial for the proper adjudication of this issue to obtain an additional VA examination and medical opinion, in order to more accurately determine whether the Veteran meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385 and to discuss his service and occupational noise exposure and its relationship to his hearing.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent records of treatment of the Veteran from the Brooklyn Campus of the VA New York Harbor Healthcare System since January 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain all relevant private medical records of treatment, including records pertaining to his 2008 eye surgery for cataracts and his February 2015 knee surgery at New York Methodist Hospital.  If the Veteran provides a completed release form authorizing VA to obtain these treatment records, efforts to obtain such records should be made.

3. Obtain an addendum medical opinion from a VA psychiatrist or psychologist.  If it is determined that a new VA examination is necessary, schedule the Veteran for such an examination.  Access to the Veteran's electronic files must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  After reviewing the claims file, please address the following:

(a) Identify all current psychiatric diagnoses, including personality disorders.  In identifying all current psychiatric diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the September 2007 claim for service connection for PTSD.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For all relevant diagnoses, discuss whether there is any clinical association between the various diagnoses, and state whether the signs and symptoms attributable to each diagnosis may be differentiated from those associated with the service-connected disability.  If the manifestations cannot clearly be distinguished, the examiner should so state.  In providing this information, the examiner should specifically address whether any suicidal ideation, unprovoked irritability with periods of violence, persistent danger to himself or others, or any other similar risks of violence, may be attributed solely to a disorder other than PTSD.

A comprehensive explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  If the examiner is unable to answer the questions above, this must be stated and the reasons must be fully explained.

4.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  Access to the Veteran's electronic files must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

After reviewing the Veteran's VA and private medical records, the examiner is asked to discuss the nature of the Veteran's reported February 2015 knee surgery and to assess the current severity of his right knee impairment.

The examiner is also asked to address, to the extent possible, the severity of the Veteran's right knee disability between the Veteran's last VA examination of the knee in November 2013 and his February 2015 surgery.  During this period, does the evidence indicate that the Veteran had experienced a worsening of his right knee disability?  To what extent did the Veteran experience likely functional loss of the right knee due to pain, weakness, stiffness, or locking, and/or any other symptoms during this period?

The examiner must set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

5. Schedule the Veteran for a VA eye examination to determine the nature and etiology of any current eye disorder.  Access to the Veteran's electronic files must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  After reviewing the claims file and performing a physical examination of the Veteran and any indicated tests, the examiner must address the following:

(a) What are the Veteran's current diagnoses of the eye?  Has the Veteran been diagnosed with cataracts at any time since April 2008?

(b) For every diagnosis found, either currently or in the period since April 2008, is it at least as likely as not (a 50 percent probability or greater) that the disorder had its onset during service or was caused or otherwise related to any event in service?  Please discuss the Veteran's contentions that he first experienced eye problems in service and that he was removed from the field for a week due to an eye infection.  Please also discuss the April 1970 service treatment record showing treatment for conjunctivitis.  

A comprehensive explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  If the examiner is unable to answer the questions above, this must be stated and the reasons must be fully explained.

6.  Schedule the Veteran for a VA audiological examination.  Access to the Veteran's electronic files must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  After reviewing the claims file and performing a physical examination of the Veteran and any indicated tests, the examiner must address the following:

(a) Does the Veteran have a current hearing loss disability?  If the tests results are found to be unreliable, please explain why and indicate whether additional testing is indicated. 

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss is related to extensive acoustic trauma during his period of active duty service?  Please provide a full explanation for this finding, including a discussion of the Veteran's assertions at the September 2015 hearing that he noticed hearing loss soon after his separation from service and his reports of being exposed to loud noises while service in Vietnam.  It is noted that the Veteran is a combat veteran who was awarded the Purple Heart.  The examiner is also reminded that the absence of any documented in-service hearing loss is not necessarily fatal to a claim for service connection.  Please also discuss the Veteran's assertions regarding his post-service occupational noise exposure.  

A comprehensive explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  If the examiner is unable to answer the questions above, this must be stated and the reasons must be fully explained.

7. Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

8. Then readjudicate the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


